Citation Nr: 0824799	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-33 179	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for status post right 
temple laceration and contusion with residual headaches. 

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of lumbosacral spine with 
strain. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.   

The veteran had also perfected appeals as to claims of 
entitlement to service connection for a left shoulder strain 
and for degenerative disc disease of the lumbosacral spine, 
and service connection for those disorders was thereafter 
established pursuant to a November 2007 rating.  Subsequent 
to the case being forwarded to the Board, the veteran, in a 
June 2008 statement, expressed disagreement with the 10 
percent rating assigned for his lumbosacral spine disorder; 
however, no mention was made regarding his left shoulder 
disorder. 

The issue of a higher initial rating for degenerative disc 
disease of the lumbosacral spine is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The skin/scar component of the status post right temple 
laceration and contusion with residual headaches is 
manifested by a small, essentially asymptomatic scar, on the 
right lateral temple, evaluated as nondisfiguring.  

3.  The residual headache component of the status post right 
temple laceration and contusion with residual headaches is 
manifested by prostrating headaches which occur with no 
greater frequency than once every two months.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but 
no higher, for status post right temple laceration and 
contusion with residual headaches have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.118, Diagnostic Codes 7800, 7803-7805, 4.124a, Diagnostic 
Code 8100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2003.  Additional information 
pertaining to how disability ratings and effective dates are 
determined was provided in the context of the Statement of 
the Case of August 2006 (with the claim being readjudicated 
thereafter).  Those communications notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA. 

Factual Background

Service treatment records reveal that in June 1985, the 
veteran sustained a shallow three-centimeter laceration in 
the right brow while playing basketball.  Steri-strips were 
applied to the wound.  

During a February 2004 VA examination, the veteran reported 
and a tender scar and residual headaches three times a month 
requiring him to lay down once every two months for his 
headaches.  On physical examination, a two-centimeter scar 
was appreciated over the right lateral superior orbit.  The 
area was described as slightly tender, nonadherent, 
nondepressed and not associated with any bony abnormalities.  
Diagnosis status post right temple laceration and contusion 
with residual headaches, posttraumatic.   

The veteran was afforded a VA scar examination in November 
2007.  The veteran made no subjective complaints about the 
scar.  Objectively, the scar was described as 3/4 inch long.  
There was no pain in the scar. There was no adherence and the 
texture and color was the same as surrounding skin.  It was 
not unstable, elevated or depressed.  There was no 
inflammation, edema or keloid formation.  The physician also 
noted the absence of disfigurement.  The diagnosis was 
lacerated scar right orbital temple, not disfiguring.  

Also in November 2007, the veteran was afforded a 
neurological examination focusing on his headaches.  He 
reported no known aggravant to his headaches and that they 
are relieved by resting.  He reported no change in duration, 
frequency or intensity.  He has no aura or associated 
symptoms.  He had been working as an electrical mechanic for 
many years but also reported not missing any work as a result 
of his headaches.  He reported that he did not go to the 
doctor for his headaches.  On physical examination, facial 
sensory testing was intact to light touch.  No sensory 
deficit was appreciated.  Pain and sensory tract was intact.  
There was no asymmetry, involuntary movements, weakness or 
atrophy.  The diagnosis was tension headaches.

Law and Regulations

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's status post right temple laceration and 
contusion with residual headaches is evaluated according to 
the following criteria: 

780
0
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2007)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2007)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2007)

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several months
30

With characteristic prostrating attacks averaging 
one in 2 months over the last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007)

Analysis

The status post right temple laceration and contusion with 
residual headaches is shown to include a small, essentially 
asymptomatic scar, on the right lateral temple, assessed as 
nondisfiguring and, in the absence of symptomatology 
demonstrating pertinent pathology, is not clinically 
demonstrated to approximate a compensable evaluation in 
accordance with any of the foregoing criteria.  

The headaches associated with this service-connected 
disability based upon the veteran's reported symptomatology 
that his headaches required him to stop work and lie down 
about once every two months as reflected in the February 2004 
VA examination.  The Board also notes the veteran's report in 
the November 2007 examination that his symptoms had not 
changed in terms of frequency, duration or intensity.  
However, the veteran has reported not missing work due to his 
headache symptoms.  The record does not reflect that the 
veteran experienced monthly prostrating attacks; or frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Thus, a rating in excess of 
10 percent is not warranted.

There is no competent evidence of record which indicates that 
the veteran's disability has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to a 10 percent disability evaluation for status 
post right temple laceration and contusion with residual 
headaches is granted, subject to the provisions governing the 
award of monetary benefits. 




REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. Court of Appeals for 
the Federal Circuit, are applicable to this appeal.

A rating action in November 2007 awarded the veteran service 
connection for degenerative disc disease of lumbosacral spine 
with strain.  A 10 percent rating was assigned.  Subsequent 
to the case being forwarded to the Board, the veteran, in a 
June 2008 statement, expressed disagreement with the 10 
percent rating assigned for his lumbosacral spine disorder.  
The veteran has not been afforded a timely statement of the 
case regarding this issue. Where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is remanded for the 
following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to a higher initial rating 
for degenerative disc disease of 
lumbosacral spine with strain.  He should 
be apprised that to perfect the appeal on 
this issue for Board review he must 
submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


